DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/2019 and 09/10/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is in the form of multiple paragraphs and should be reduced to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imada et al. (Examiner provided machine translation of JP H07104338 A, of record).

Regarding claim 1, Imada discloses a processing device (Figure 1) comprising: a determination unit (at least 125, camera microcomputer) configured to determine, in a case in which a lens unit (110, lens electric system) is mounted on a camera body (at least 119, internal electrical system) via a lens adapter (116, converter electric system) having an anti-vibration function of suppressing blur in a captured image (112, shake correction system), whether the lens unit has the anti-vibration function (102, shake correction system; [0061], Figure 7 step 53) and determine to cause the lens adapter to perform a coordinative arithmetic operation for anti-vibration on a basis of determination that the lens unit has the anti-vibration function (at least [0061]; Figure 7 step 53, step 54).



Regarding claim 3, Imada discloses the processing device according to claim 1, wherein the determination unit determines to cause the lens adapter to perform the coordinative arithmetic operation for anti-vibration when it is determined that communication performance between the lens adapter and the camera body satisfies a predetermined condition in the case in which the lens unit has the anti-vibration function (at least [0052, 0053, 0058]; Figure 4 steps 21, 23-30).

Regarding claim 6, Imada discloses the processing device according to claim 3, wherein the determination unit determines whether the communication performance satisfies the predetermined condition on a basis of a communication speed or a communication protocol supported by the lens adapter or the camera body (at least [0052, 0053, 0058]; Figure 4 steps 21, 23-30; Figure 2, [0040]).

Regarding claim 7, Imada discloses the processing device according to claim 1, wherein the determination unit determines a unit to be caused to perform an arithmetic operation for anti-vibration on a basis of the determination of whether the lens unit has the anti-vibration function after power is input to the camera body ([0030] teaches power is supplied from 118, camera power supply; at least [0061]; Figure 7 step 53).

Regarding claim 8, Imada discloses the processing device according to claim 1, wherein the determination unit determines a unit to be caused to perform an arithmetic operation for anti-vibration on a basis of determination of whether a new lens unit has the anti-vibration function after replacement of the lens unit is detected ([0061]; Figure 7 step 52-53 teaches acquiring ID data indicating the type of interchangeable lens).

Regarding claim 9, Imada discloses the processing device according to claim 1, wherein the coordinative arithmetic operation includes calculation of one or more control quantities for each of a plurality of anti-vibration functions including the anti-vibration function of the lens unit based on a vibration amount detected by one or more of the lens unit, the lens adapter, and the camera body (at least [0053], Figure 4 steps 25-30; [0054], Figure 5 steps 43, 44; [0055]).

Regarding claim 10, Imada discloses the processing device according to claim 9, wherein the coordinative arithmetic operation includes distribution of a total control quantity calculated on a basis of the vibration amount detected by one or more of the lens unit, the lens adapter, and the camera body to the control quantities for the plurality of anti-vibration functions including the anti-vibration function of the lens unit (at least [0055-0056]).

Regarding claim 13, Imada discloses a lens adapter (Figure 1, 116, converter electric system) comprising: a housing (Examiner notes an exterior component that 

Regarding claim 14, Imada discloses a camera body (Figure 1, 119, internal electrical system; [0036]) comprising: a housing (Examiner notes an exterior component that houses 119, internal electrical system, is not depicted but is required for functionality of the device) configured to be connectable to a lens adapter (116, converter electric system); and a processing device (at least 125, camera microcomputer) configured to determine, in a case in which a lens unit (110, lens electric system) is mounted on the camera body via the lens adapter having an anti-vibration function of suppressing blur in a captured image (112, shake correction system), whether the lens unit has the anti-vibration function (at least [0061]; Figure 7 step 53) and determine to cause the lens adapter to perform a coordinative arithmetic operation for anti-vibration on a basis of determination that the lens unit has the anti-vibration function (at least [0061]; Figure 7 step 53, step 54).

Regarding claim 15, Imada discloses an anti-vibration control method (at least Figure 1) comprising: determining, by a processing device (at least 125, camera microcomputer), whether a lens unit (110, lens electric system) has an anti-vibration function of suppressing blur in a captured image (at least [0061]; Figure 7 step 53) in a case in which the lens unit is mounted on a camera body (119, internal electrical system; [0036]) via a lens adapter (116, converter electric system) having the anti-vibration function (112, shake correction system); and determining to cause the lens adapter to perform a coordinative arithmetic operation for anti-vibration on a basis of determination that the lens unit has the anti-vibration function (at least [0061]; Figure 7 step 53, step 54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Imada et al. (Examiner provided machine translation of JP H07104338 A, of record) in view of Katsuyama et al. (2015/0264266).

Regarding claim 11, Imada discloses the processing device according to claim 9, but fails to teach wherein the control quantities for the anti-vibration function of the lens unit and the anti-vibration function of the lens adapter include a shift amount of an anti-vibration lens in a direction orthogonal to an optical axis, and the control quantity for the anti-vibration function of the camera body includes a shift amount of an image sensor in a direction orthogonal to the optical axis. Imada and Katsuyama are related because both teach a processing device.
Katsuyama discloses a processing device wherein the control quantities include a shift amount of an anti-vibration lens in a direction orthogonal to an optical axis (Figure 2, 7, lens-blur correction controller; at least [0079]), and the control quantity for the anti-vibration function of the camera body includes a shift amount of an image sensor in a direction orthogonal to the optical axis (Figure 2, 24, image sensor; at least [0048]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Imada to incorporate the general teachings of Katsuyama and provide wherein the control quantities for the anti-vibration function of the lens unit and the anti-vibration function of the lens adapter include a shift amount of an anti-vibration lens in a direction orthogonal to an optical axis, and the control quantity for the anti-vibration function of the camera body includes a shift amount of an image sensor in a direction orthogonal to the optical axis. Doing so would allow for improved blur correction function.

Regarding claims 12, the modified Imada discloses the processing device according to claim 11, wherein the control quantity for the anti-vibration function of the camera body further includes a rotation amount of the image sensor around the optical axis (Katsuyama: Figure 2, 24, image sensor; at least [0048]).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the limitations of claims 4 and 5 in a manner that would be appropriate under 35 U.S.C. 102 or 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872